COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               '

                                               '               No. 08-14-00219-CV
 IN RE: DR. MANUEL ARANDA, JR.,
                                               '         AN ORIGINAL PROCEEDING
                              Relator.
                                               '                IN MANDAMUS
                                               '


                                         JUDGMENT

       The court has considered this cause on the Relator=s petition for writ of mandamus and

the same being considered, it is the opinion of this Court that Relator=s petition should be

dismissed. We therefore dismiss the petition in accordance with the opinion of this Court.

       IT IS SO ORDERED THIS 13TH DAY OF AUGUST, 2014.



                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.
Rivera, J., not participating